Name: Council Regulation (EEC) No 1517/81 of 4 June 1981 fixing the basic and buying-in prices for apples for June 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 6 . 81 No L 149/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1517/81 of 4 June 1981 fixing the basic and buying-in prices for apples for June 1981 THE COUNCIL OF THE EUROPEAN COMMUNITIES, remedy this situation, a basic price and a buying-in price should similarly be fixed for June, HAS ADOPTED THIS REGULATION : Article 1 1 . For June 1981 , the basic and buying-in prices for apples other than cider apples, expressed in ECU per 100 kilograms net, shall be as follows :  basic price : 25-92, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Council Regulation (EEC) No 111 6/8 1 (2), and in particular Articles 16 and 35 thereof, Having regard to the proposal from the Commission, Whereas, under Article 16 of Regulation (EEC) No 1035/72, basic and buying-in prices were fixed for apples other than cider apples for the marketing year 1 August 1980 to 31 May 1981 ; Whereas, at present, stocks of apples are similar to those of the 1979/80 marketing year in the course of which a basic price and a buying-in price were fixed for June by Regulation (EEC) No 1 31 6/80 (3) ; whereas, consequently, considerable quantities of apples are likely to be withdrawn from the market before the end of May 1981 ; whereas, in order to  buying-in price 13-16. 2. The prices specified in paragraph 1 relate to apples of the Golden Delicious variety, quality Class I, size 70 mm or more, packaged. Article 2 The prices quoted in Article 1 ( 1 ) shall not include the cost of packaging. Article 3 This Regulation shall enter into force on 1 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1981 . For the Council The President G. M. V. van AARDENNE 0) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 118, 30. 4. 1981 , p. 1 . 3 ) OJ No L 134, 31 . 5 . 1980, p . 22.